DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Claims 1, 2 and 4-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2 and 4-15 allowed.
The following is an examiner’s statement of reasons for allowance: The 08/01/2022 claim amendments have rendered moot the Claim Objections, as the claims have been amended to properly recite steps performed by the system of the preamble of each respective independent claim.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the 08/01/2022 claim amendments have rendered moot these rejections, as the claims have been amended to narrow the scope of the claims to subject matter that is clear and supported by the disclosure.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Ballin et al. (2013/0080043) and Shamasundar et al. (2016/0125744). Ballin et al. teaches obtaining ATC constraints such as altitude restrictions and optimizing a trajectory by taking into account the constraints (Ballin et al.; see P[0074] and P[0156]), and Ballin et al. also teaches transmitting a trajectory change request to an ATC, and that an ATC may deny a request to amend a trajectory based on traffic and other factors (Ballin et al.; see P[0077] and P[0174]).
Ballin et al. does not teach the limitations directed to calculating a new desired trajectory in response to a refusal of a desired trajectory, however, these limitations are taught by Shamasundar et al., who teaches that when a clearance request is not approved by an air traffic controller at a ground station, an alternative clearance request based on dynamic information is generated (Shamasundar et al.; see P[0028]-P[0029]), where clearance requests are validated against flight traffic before being transmitted to ground control, where dynamic data sources are used in this validation, and where dynamic data may include positions and headings of other aircraft (Shamasundar et al.; see P[0014] and P[0023]-P[0024]).
However, referring to amended Claim 1, the prior art taken either alone or in combination fails to teach or render obvious the amended limitations of “wherein the at least one constraint is a function of current air traffic and comprises a maximum or minimum value of the at least one parameter of the trajectory to be followed; - a calculation of a desired trajectory as a function of the at least one constraint, the desired trajectory being defined by the at least one parameter” in combination with the other limitations of the claim (where the remaining independent claims have been similarly amended). In Ballin et al., the request that is sent to an ATC for approval is a trajectory change that is not specifically based on received ATC constraints that are based on current air traffic as claimed in the present application, and while Ballin et al. does teach the use of traffic in the decision to approve or deny a trajectory change request, the claimed invention is directed to a system for a remote station to provide an aircraft with constraints based on current air traffic, and to then receive a trajectory from the aircraft that is based on the constraints, and to then determine if the trajectory should be approved or refused, which allows the remote station to calculate constraints on the trajectory of an aircraft and to then determine if the aircraft has properly followed the constraints when calculating a trajectory, where the invention of Ballin et al. is directed to simply an aircraft independently calculating a trajectory and an ATC independently determining if the trajectory should or should not be approved, which does not allow a remote station to affect the calculation of the trajectory in the same manner as claimed, but would instead lead to an aircraft only assuming that a trajectory would not be denied by an ATC without receiving prior input of constraints that the ATC expects to be followed. This is confirmed in Ballin et al. such as in P[0161] which recites “percent estimated probability of ATC approval” and P[0007] which recites “requests for trajectory changes are more likely to be approved if the requested trajectory does not conflict with trajectories of other traffic aircraft”, which indicates that Ballin et al. merely attempts to determine what trajectory would be approved by the ATC and does not use specific data received from an ATC regarding a maximum or minimum value constraint to calculate a trajectory and then sends that trajectory to the ATC for approval. The claimed invention appears to be an improvement in the field of obtaining ATC approval for ATC specified constraints, and the Examiner could not find any clear motivation in the prior art to modify the prior art to teach the limitations that are not recited by the prior art. Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662